    Case: 1:19-cv-01141-DAP Doc #: 43-31 Filed: 05/18/20 1 of 2. PageID #: 659




                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

FRANK DOMINIC DUNDEE,                         )   CASE NO. 1:19CV01141
                                              )
               Plaintiff,                     )   JUDGE DAN AARON POLSTER
                                              )
       v.                                     )   MAGISTRATE JUDGE JONATHAN D.
                                              )   GREENBERG
UNIVERSITY HOSPITALS                          )
CORPORATION,                                  )
                                              )   DECLARATION OF JILL FULTON,
               Defendant.                     )   LISW-S, LICDC, PURSUANT TO 28
                                              )   U.S.C. §1746
                                              )

       I, Jill Fulton, LISW-S, LICDC, being of sound mind and over the age of eighteen, hereby

declare as follows:

       1.      I am an Employee Assistance Manager and counselor with the University

Hospitals Employee Assistance Program (“EAP”).

       2.      In 2017, Plaintiff Frank Dundee was referred to EAP by his supervisor Rachael

Lerman as a result of the conflictive relationships he was having with his work colleagues. A

true and accurate copy of Mr. Dundee’s June 26, 2017 EAP Referral Form is attached to this

Declaration as Exhibit 5-A.

       3.      On January 10, 2018, I met with Mr. Dundee in my office for a counseling

session. During that session, Mr. Dundee talked at length regarding his complaints about and

claims against Ms. Lerman and his belief that his mandatory EAP referral was unlawful.

       4.      I performed no tests or procedures on Mr. Dundee.

       5.      My session with Mr. Dundee included discussion only and was completely non-

invasive.




                                                  5
    Case: 1:19-cv-01141-DAP Doc #: 43-31 Filed: 05/18/20 2 of 2. PageID #: 660




        6.     No medical equipment was used during my conversation with Mr. Dundee.

        7.     During our counseling session, I did not diagnose Mr. Dundee with a mental

disability. Rather, the purpose of our session was to follow-up on the session he had with my

colleague David Riccardi as part of his June 2017 Corrective Action for unprofessional behavior.

        8.     I did not at any time diagnose Mr. Dundee with a medical condition or mental

disability.

        9.     No one told me at any time that Mr. Dundee had a mental disability or that they

suspected or perceived that Mr. Dundee was mentally disabled.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on May 14, 2020.




                                      Jill Fulton, LISW-S, LICDC




                                            Page 2 of 2
